Latimer, Judge
(dissenting):
I dissent.
One by one, many of the time-honored and service-accepted limitations set by the President to circumscribe a court-martial’s authority to combine different forms of punishment in one sentence have been stricken from military law. In cases such as United States v Holt, 9 USCMA 476, 26 CMR 256, United States v Simpson, 10 USCMA 229, 27 CMR 303, and others, I have set forth my reasons for upholding the President’s authority to regulate in the sentence field. My arguments have been uninfluential in convincing my associates that the Manual provisions are a valid exercise of the President’s authority as Chief Executive and Commander-in-Chief, and so there is no reason to repeat what has been said. However, I believe a few additional comments on this particular provision are in order.
Some of the restrictions which have been invalidated have been beneficial to an accused, and unfortunately this one particularly falls in that category. No argument in support of that statement is more persuasive than the hypothesis in the Court’s opinion that a sentence which imposed total forfeitures and retained the accused in the service might violate the codal proscription against cruel and unusual punishment. If that is a fair possibility, then logic, common sense, and fairness to both the Government and the accused should lead the Court to *281conclude it is unwise to remove a barrier to that possible eventuality. Moreover, as suggested by the Court, it is reasonably possible to construe this provision to be a valid restriction, and it is a cardinal rule of statutory construction that when laws dealing with the same subject matter can be reconciled, it is the duty of the court to construe them so as not to conflict.
Some reference is made in the Court’s opinion to the fact that this limitation is a policy declaration and as such should not be called to the attention of the court. Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, page 429, is cited as authority for the proposition that it is against the policy of the services to assess total forfeitures and retain a man in the service. I agree with what Colonel Winthrop has to say and, to present his thinking on this subject, I quote his full comment:
“Forfeiture as a punishment in general. While forfeiture is the most effective of the minor punishments when judiciously imposed, it may yet be so employed as to be subject to serious objection. Thus depriving an officer or soldier of his entire pay, while retaining him in the army, (£• e. not dismissing or discharging him in the sentence,) — leaving him nothing for the support of his family, or for the purchase of articles necessary to health, cleanliness, &c. — has been commented upon as in general contrary to public policy and detrimental to the interests of the service, and is now most rarely resorted to.”
A footnote to that comment indicates that the principle was enunciated by a general court-martial order issued in 1876, and no doubt it was conceived long prior to that time. Experience gained by the Army justified the policy originally, and certainly since then military history should have taught us that an enlisted man retained in the service without any pay or allowances is a top-flight candidate for the brig. It takes an individual with strong character to avoid the temptations of barracks thievery, unlawful appropriation, absenteeism, and other offenses when he is without funds to support himself or his family. To leave a court-martial unfettered in its imposition of total forfeitures is, in fact, authorizing it to retain an accused on active duty in the armed forces in a state of penal servitude, and that can have unfortunate consequences. But more to the point, a policy can ripen into law or it can be the reason underlying a regulation which has the force and effect of law. No doubt the President, or his advisors, when the Manual for Courts-Martial, United States, 1951, and those which preceded it were promulgated, had this beneficent policy in mind; but that is all the more reason why, if possible, it should be construed to harmonize with the Code.
Article 18 of the Code, 10 USC § 818, provides that the power of a general court-martial to adjudge a sentence is circumscribed by such limitations as the President may prescribe. In that Article, nothing is said about the nature of the restrictions, and they are not limited to any one ingredient of a sentence. The grant of power to the President is broad, and it necessarily includes the authority to bar courts-martial from combining several different forms of punishment. Accordingly, it seems axiomatic to me that if the President can promulgate an executive order which states that total forfeitures of pay and allowances may not be adjudged at all; he can issue a directive that they cannot be imposed unless a punitive discharge is decreed. To assert that such a provision forces a court-martial to separate the accused from the service is unconvincing and certainly cannot be substantiated by careful thinking. Partial forfeitures not to exceed two-thirds of an enlisted man’s pay may be assessed without imposing a punitive discharge. Accordingly, the argument that separation is compelled must be founded on a belief that a court-martial which desired to retain an accused in the service was compelled to separate him with a punitive discharge for the sole reason that it desired to impose an additional forfeiture of one-third of his pay. Arithmetically and practically, it could do *282that merely by increasing the number of months of forfeitures. The difference between two-thirds and total forfeitures is generally of such an amount that any reasonable court member would not think of assessing a punitive discharge merely to augment the finances of the Treasury by the small additional sum involved. To rationalize otherwise overly accentuates the improbable. Certainly, under any reasonable construction of this provision, it is nothing but a bar erected to assure an accused that if he is retained in the service he will receive some pay and allowances. I am opposed to any interpretation of the Code and the Manual which makes it possible for a court to take that protection away from him.
In the light of the foregoing, I would answer the first certified question in the negative, and that would render unnecessary any answer to the second.